EXHIBIT 10.3
uhglogo1.jpg [uhglogo1.jpg]


NONQUALIFIED STOCK OPTION AWARD
Award Date
(mm/dd/yyyy)


#GrantDate#
Option Shares




#QuantityGranted#
Exercise Price




$#GrantPrice#
Expiration Date
(mm/dd/yyyy)


#ExpirationDate#

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above (the “Award Date”) granted to


#ParticipantName#


(the “Participant”) the option (the “Option”) to purchase that number of shares
of UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above (the “Option Shares”). The Option that this
Award represents will expire on the expiration date indicated above (the
“Expiration Date”), unless it is terminated prior to that time in accordance
with this Award.
The Option Shares represented by this Award shall become exercisable as follows:
__% on each of the _____________ anniversaries, unless the Option shall have
terminated or the vesting shall have accelerated as provided in this Award. Once
the Option has become exercisable for all or a portion of the Option Shares, it
will remain exercisable for all or such portion of the Option Shares, as the
case may be, until the Option expires or is terminated as provided in this
Award.
By accepting this Award, the Participant acknowledges that the Participant will
not have any of the rights of a shareholder with respect to the Option Shares
until the Option has been duly exercised and the exercise price indicated above
(the “Exercise Price”) and applicable withholding taxes paid in accordance with
this Award. The Participant further acknowledges and agrees that the Company may
deliver, by electronic mail, the use of the Internet, including through the
website of the agent appointed by the Compensation and Human Resources Committee
of the Board of Directors of the Company (the “Committee”) to administer the
UnitedHealth Group Incorporated 2020 Stock Incentive Plan (the “Plan”), the
Company intranet web pages or otherwise, any information concerning the Company,
this Award, the Plan pursuant to which the Company granted this Award, and any
information required by the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
This Option is subject to the further terms and conditions set forth below and
to the terms of the Plan. A copy of the Plan is available upon request. In the
event of any conflict between the terms of the Plan and this Award, the terms of
the Plan shall govern. Any terms not defined herein shall have the meaning set
forth in the Plan.


1

--------------------------------------------------------------------------------





* * * * *
1. Nonqualified Option. The Company does not intend that the Option shall be an
Incentive Stock Option governed by the provisions of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
2. Termination of Option. The Option shall terminate on the Expiration Date. The
Option shall terminate prior to the Expiration Date if the Participant ceases to
be employed by the Company or any Affiliate, except that:
(a) General. Except as expressly provided in Section 10 or this Section 2, if
prior to vesting of the Option as set forth herein, the Participant ceases to be
an employee of the Company or any Affiliate for any reason (voluntary or
involuntary), then the Participant may, at any time within the period set forth
in the applicable provision below, exercise the Option to the extent of the full
number of Option Shares which were exercisable and which the Participant was
entitled to purchase under the Option on the date of the termination of his or
her employment.
(b) Death or Long-Term Disability. If the Participant dies while employed by the
Company or any Affiliate, or if the Participant’s employment by the Company or
any Affiliate is terminated due to the Participant’s failure to return to work
as the result of a long-term disability which renders the Participant incapable
of performing his or her duties as determined under the provisions of the
long-term disability insurance program of the Company or the Affiliate by which
the Participant is employed (“Disability”), then: (i) all unvested Option Shares
hereunder shall immediately vest and be exercisable, and (ii) the Participant
(or the Participant’s personal representatives, administrators or guardians, as
applicable, or any person or persons to whom the Option is transferred by will
or the applicable laws of descent and distribution) may, at any time within the
shorter of (1) the Expiration Date of the Option, or (2) a period of five years
after the Participant’s death or Disability or for such other longer period
established at the discretion of the Committee, exercise the Option.
(c) Severance. Subject to Section 10, if Participant’s employment with the
Company or any Affiliate terminates at a time when Participant is not eligible
for Retirement (as defined below) and, in the circumstances, Participant is
entitled to severance or separation pay, the following provisions will apply. If
the Participant is entitled to severance under the Company’s severance pay plan
as in effect on the date hereof and the Participant is not eligible for
Retirement (as defined below) at the time of termination of employment, then the
Option shall continue to vest and become exercisable for the period of such
severance. If Participant is entitled to severance under an employment agreement
entered into with the Company or an Affiliate, then the Option shall continue to
vest and become exercisable for the period of such severance that Participant is
entitled to receive as of the date hereof. If the Participant is entitled to
separation pay other than under the Company’s severance pay plan or an
employment agreement entered into with the Company or an Affiliate, then vesting
of the Option shall continue for the lesser of the period (i) the Participant
would have received payments under the severance pay plan as in effect on the
date hereof, had the Participant been eligible for such payments; or (ii) of
separation pay. In either case, should the Participant be paid in a lump sum
versus bi-weekly payments, the Option shall continue to vest for the time in
which severance or separation pay would have been paid had it been paid
bi-weekly. Any portion of the Option that vests after the Participant’s
termination of employment pursuant to this Section 2(c) may be exercised during
the Exercise Period (as defined below). For avoidance of doubt, any Options that
are unvested on the date of termination of Participant’s employment and do not
vest under
2

--------------------------------------------------------------------------------





the schedule set forth herein during the applicable severance or separation pay
period identified above in this Section 2(c) shall be forfeited. For the
purposes of this Section 3(d), “Exercise Period” shall mean the greater of: (i)
a period of three months after the date of termination of the Participant’s
employment; (ii) a period of three months after vesting ceases as provided in
Section 2(c) if Participant receives severance or separation pay; or (iii) such
other longer period established at the discretion of the Committee.
(d) Retirement. If the Participant’s employment by the Company or any Affiliate
is terminated and at the time of termination the Participant is eligible for
Retirement, then (i) the Option shall continue to vest and become exercisable as
if such termination of employment had not occurred and (ii) the Participant may,
at any time within the shorter of (1) the Expiration Date of the Option, or (2)
a period of five years after such termination of employment or for such other
longer period established at the discretion of the Committee, exercise the
Option to the extent of the full number of Option Shares which are then
exercisable.
(e) Anything else contained in this Award certificate notwithstanding, the
Option shall in no event be exercisable after the Expiration Date.
(f) For purposes of this Award, “Retirement” means the termination of employment
of a Participant who is age 55 or older with at least ten years of Recognized
Employment with the Company or any Affiliate other than by reason of (i) death
or Disability or (ii) Cause.
(g) For purposes of this Award, “Recognized Employment” shall include only
employment since the Participant’s most recent date of hire by the Company or
any Affiliate, and shall not include employment with a company acquired by the
Company or any Affiliate before the date of such acquisition.
3. Forfeiture of Option and/or Recoupment of Shares. This section sets forth
circumstances under which the Participant shall forfeit all or a portion of the
Options, or be required to repay the Company for the value realized in respect
of all or a portion of the Options.
(a) Violation of Restrictive Covenants. If the Participant violates any
provision of the Restrictive Covenants in Section 4 of this Award certificate,
then any (i) unvested Options and (ii) Options that vested within one year prior
to the Participant’s termination of employment with the Company or any Affiliate
or at any time after such termination of employment and that have not been
exercised shall be immediately cancelled and rendered null and void without any
payment therefor (the “Forfeited Options”). If any such Forfeited Options have
been exercised prior to the Participant’s violation of the Restrictive
Covenants, the Participant shall be required to repay or otherwise reimburse the
Company, upon demand, an amount in cash or Common Stock having a value equal to
the amount described in this Section 3(a) below.
To the extent that such Option Shares have been sold, the amount shall be the
aggregate proceeds received from such sale of the net Option Shares acquired
after payment of the Exercise Price and any applicable taxes (“Net Option
Shares”). To the extent that the Net Option Shares have not been sold at the
time Company demand is made, the amount shall be the aggregate Fair Market Value
of the Net Option Shares on the date the Forfeited Options were exercised.
(b) Fraud. If the Board determines that the Participant has engaged in fraud
that, in whole or in part, caused the need for a material restatement of the
Company’s consolidated financial statements, then any vested and unvested
Options then held by the Participant shall be immediately cancelled and rendered
null and void without any payment therefor. In addition, for
3

--------------------------------------------------------------------------------





any Options that were exercised during the 12-month period following the first
public issuance or filing with the Securities Exchange Commission (whichever
occurs first) of the incorrect


financial statements (the “Covered Options”), the Participant shall be required
to repay or otherwise reimburse the Company, upon demand, an amount in cash or
Common Stock having a value equal to the amount described in this Section 3(b)
below, depending on whether the Participant still holds the Option Shares
acquired upon exercise of the Covered Options.
To the extent that such Option Shares have been sold, the amount shall be the
aggregate proceeds received from such sale of the Net Option Shares. To the
extent that the Net Option Shares have not been sold at the time Company demand
is made, the amount shall be the aggregate Fair Market Value of the Net Option
Shares on the date the Covered Options were exercised.
(c) In General. This section does not constitute the Company’s exclusive remedy
for the Participant’s violation of the Restrictive Covenants or commission of
fraudulent conduct. As the forfeiture and repayment provisions are not adequate
remedies at law, the Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Options to
the Participant. By receiving the grant of Options hereunder, the Participant
agrees that the Company may deduct from any amounts it owes the Participant from
time to time (such as wages or other compensation, deferred compensation
credits, vacation pay, any severance or other payments owed following a
termination of employment, as well as any other amounts owed to the Participant
by the Company) to the extent of any amounts the Participant owes the Company
under this section. The provisions of this section and any amounts repayable by
the Participant hereunder are intended to be in addition to any rights to
repayment the Company may have under Section 304 of the Sarbanes-Oxley Act of
2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and other applicable law.
4. Restrictive Covenants. In consideration of the terms of this Award
certificate and the Company’s sharing of Confidential Information with the
Participant, which the Participant agrees constitute adequate and sufficient
mutually-agreed consideration, the Participant agrees to the Restrictive
Covenants set forth below in this Section 4.
(a) Non-Disclosure. Participant has or will be given access to and provided with
sensitive, confidential, proprietary and/or trade secret information
(collectively, “Confidential Information”) in the course of Participant’s
employment. Examples of Confidential Information include inventions, new product
or marketing plans, business strategies and plans, merger and acquisition
targets, financial and pricing information, computer programs, source codes,
models and data bases, analytical models, customer lists and information, and
supplier and vendor lists and other information which is not generally available
to the public. Participant shall not disclose or use Confidential Information,
either during or after Participant’s employment with the Company, except (i) as
necessary to perform Participant’s duties, (ii) as the Company may consent in
writing, or (iii) as permitted by Section 4(f) below.
(b) Non-Solicitation. During Participant’s employment and for two years after
the later of (i) the termination of Participant’s employment with the Company
for any reason whatsoever or (ii) the last scheduled vesting date under this
Award certificate, Participant shall not, without the Company’s prior written
consent, directly or indirectly, for Participant or for any
4

--------------------------------------------------------------------------------





other person or entity, as agent, employee, officer, director, consultant,
owner, principal, partner, shareholder, or in any other individual or
representative capacity:
(i) Solicit or conduct business with any business competitive with the Company
from any person or entity: (A) who was a Company provider or customer within the
12 months before Participant’s employment termination and with whom Participant
had contact regarding the Company’s activity, products or services, or for whom
Participant provided services or supervised employees who provided those
services, or about whom Participant learned Confidential Information during
employment related to the Company’s provision of products and services to such
person or entity, or (B) was a prospective provider or customer the Company
solicited within the 12 months before Participant’s employment termination and
with whom Participant had contact for the purposes of soliciting the person or
entity to become a provider or customer of the Company, or supervised employees
who had those contacts, or about whom Participant learned Confidential
Information during employment related to the Company’s provision of products and
services to such person or entity;
(ii) Raid, hire, employ, recruit or solicit any Company employee or consultant
who possesses Confidential Information of the Company to leave the Company;
(iii) Induce or influence any Company employee, consultant, or provider who
possesses Confidential Information of the Company to terminate his, her or its
employment or other relationship with the Company; or
(iv) Assist anyone in any of the activities listed above.
(c) Non-Competition. During Participant’s employment and for one year after the
later of (i) the termination of Participant’s employment with the Company for
any reason whatsoever or (ii) the last scheduled vesting date under this Award
certificate, Participant shall not, without the Company’s prior written consent,
directly or indirectly, for Participant or for any other person or entity, as
agent, employee, officer, director, consultant, owner, principal, partner,
shareholder, or in any other individual or representative capacity:
(i) Engage in or participate in any activity that competes, directly or
indirectly, with any Company activity, product or service that Participant
engaged in, participated in, or had Confidential Information about during
Participant’s last 36 months of employment with the Company; or
(ii) Assist anyone in any of the activities listed above.
(d) Geographic Scope.
(i) Participant’s obligations under this “Restrictive Covenants” section shall
apply on a nationwide basis anywhere in the United States.
(ii) Participant’s obligations under this “Restrictive Covenants” section shall
also apply in any country outside the United States with respect to
5

--------------------------------------------------------------------------------





which Participant had responsibility for any UnitedHealth Group activity,
product or service in that country.
(e) Return of Property. Participant agrees that all tangible materials (whether
originals or duplicates), including, but not limited to, notebooks, computers,
files, reports, proposals, price lists, lists of actual or potential customers
or suppliers, talent lists, formulae, prototypes, tools, equipment, models,
specifications, technical data, methodologies, research results, test results,
financial data, contracts, agreements, correspondence, documents, computer
disks, software, computer printouts, information stored electronically,
memoranda, and notes, in Participant’s possession, custody, or control which in
any way relate to the Company’s business and which are furnished to Participant
by or on behalf of the Company or which are prepared, compiled or acquired by
Participant while working with or employed by the Company shall be the sole
property of the Company. At any time upon the request of the Company, and in any
event promptly upon termination of Participant’s employment with the Company,
but in any event no later than two (2) business days after such termination,
Participant shall deliver all such materials to the Company and shall not retain
any originals or copies (including electronically) of such materials.
(f) No Restriction on Protected Activities. Nothing in this Award certificate
prohibits Participant from disclosing information in good faith to any
governmental agency, legislative body, or official regarding an alleged
violation of law or regulation or otherwise protected under applicable law,
including, without limitation, the National Labor Relations Act, the Defend
Trade Secrets Act, and any rule or regulation promulgated by the Securities and
Exchange Commission, the National Labor Relations Board, the Equal Employment
Opportunity Commission, or any other federal, state, or local government agency.
Participant acknowledges that, through this Section 4(f), the Company has
provided Participant with written notice that, pursuant to the Defend Trade
Secrets Act, 8 USC § 1833(b), an employee, consultant, or contractor of an
employer may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of an employer’s trade secrets, so long as
such disclosure is made solely: (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; and/or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, Participant
understands that, pursuant to 18 USC § 1831 et seq., an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose a trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order. The foregoing immunities provided under
18 USC § 1831 et seq. do not apply to any disclosure of Confidential Information
or trade secrets of an employer’s clients, customers, or counterparties, or of
any other third parties. For purposes of this paragraph solely, “trade secret”
has the meaning set forth in 18 USC § 1839.
(g) Exceptions for Attorneys. Notwithstanding the foregoing, this Section 4 will
apply only to the extent permissible under provisions of the ABA Model Rules of
Professional Conduct, or any applicable state counterpart regarding restrictions
on the right to practice law.
(h) Acknowledgment of Obligations. By accepting the Award, Participant agrees
that the provisions of this Section 4 are reasonable and necessary to protect
the legitimate interests of the Company. Participant further acknowledges that
Participant’s obligations under this Section
6

--------------------------------------------------------------------------------





4 are in addition to, and do not limit, any and all obligations concerning the
same subject matter arising under any applicable law, including, without
limitation, common law and statutory law relating to fiduciary duties and trade
secrets. To the extent Participant and the Company agree at any time to enter
into separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Participant and the Company
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.
5. Manner of Exercise.
(a) In General. On the terms set forth herein, the Option may be exercised by
the Participant in whole or in part from time to time by delivering notice of
exercise (in a form and manner acceptable to the Company) to the Company or the
Committee’s designated agent, accompanied by payment of the Exercise Price and
any applicable withholding taxes in cash or its equivalent, or by any of the
following methods, subject to such limitations and restrictions as the Committee
may establish (i) by a cashless exercise program established pursuant to
Regulation T of the Federal Reserve Board, (ii) by delivery of shares of Common
Stock already owned by the Participant, (iii) by withholding shares of Common
Stock from the total number of shares of Common Stock acquired upon exercise
under the Option having a fair market value, on the exercise date, equal to the
aggregate Exercise Price and any applicable withholding taxes, or (iv) by a
combination of any of the preceding methods or such other methods as the
Committee may permit.
(b) Automatic Exercise. To the extent the vested and exercisable portion of the
Option remains unexercised as of the close of business on the date the Option
expires (the Expiration Date or such earlier date that is the last date on which
the Option may be exercised pursuant to the terms of this Award certificate),
that portion of the Option will be exercised without any action by the
Participant in accordance with the terms of this Certificate if the Fair Market
Value of a Share on that date is at least $0.01 greater than the Exercise Price
and the exercise will result in Participant receiving at least one Share.
(c) Satisfaction of Securities Laws. Notwithstanding anything to the contrary in
this Award certificate, the Company shall not be required to issue or deliver
any shares of Common Stock upon exercise of any Option until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable have been and continue to be satisfied (including
an effective registration of the shares under federal and state securities
laws).
(d) Tax Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant. Participant is liable
and responsible for all taxes owed in connection with the Award, regardless of
any action the Company takes with respect to any tax withholding obligations
that arise in connection with the Award. The ultimate tax liability, which is
the Participant’s responsibility, may exceed the amount withheld by the Company.
To the extent Participant elects to satisfy Participant’s required federal,
state, and local payroll, withholding, income, or other tax withholding
obligations by having the Company withhold a portion of the shares of Common
Stock otherwise to be delivered, the fair market value of the shares withheld
may not exceed the maximum amount required to be withheld under applicable laws
or regulations.
7

--------------------------------------------------------------------------------





6. No Guarantee of Employment. This Award does not confer on the Participant any
right to continued employment or any other relationship with the Company or any
Affiliate, nor will it interfere in any way with the right of the Company to
terminate Participant at any time. Participant’s employment with the Company is
at will.


7. No Transfer. During the Participant’s lifetime, only the Participant can
exercise the Option. The Participant may not transfer the Option except by will
or the laws of descent and distribution. Notwithstanding the foregoing, the
Option may be transferred to an alternate payee pursuant to the terms of a
domestic relations order (as such terms are defined by Section 414(p) of the
Code), provided that (i) the Participant is an employee at the time the domestic
relations order is entered, (ii) the Option was outstanding at the time the
domestic relations order is entered, and (iii) the transfer otherwise satisfies
all requirements of the Plan and any limitations and requirements established by
the Committee. Any attempt to otherwise transfer the Option shall be void.
8. Special Restriction on Transfer for Certain Participants. If the Participant
is an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 and Rule 16a-1 issued thereunder, as such status is
reasonably determined from time to time by the Board of Directors of the Company
(a “Section 16 Officer”), at any time that the Option is exercised in whole or
in part and the Company has theretofore communicated the Participant’s status as
a Section 16 Officer to the Participant, the following special transfer
restrictions apply to any shares of Common Stock acquired upon the exercise of
the Option. One-third (1/3) of the net number of any shares of Common Stock
acquired upon the exercise of the Option at a time when the Participant is a
Section 16 Officer (including any shares of Common Stock or other securities
subject to the Option following any adjustment made pursuant to the Option or
Section 7 of the Plan) must be retained, and may not be sold or otherwise
transferred, for a period of at least one year following the date the Option is
exercised. For purposes of the Option, the “net number of any shares of Common
Stock acquired” shall mean the number of shares of Common Stock received with
respect to the particular exercise after reduction for any shares of Common
Stock withheld by or tendered to the Company, or sold on the market, to cover
the Exercise Price of the Option and/or to cover any federal, state, local or
other payroll, withholding, income or other applicable tax withholding required
in connection with the exercise of the Option. The restrictions of this Section
4 are in addition to, and not in lieu of, the restrictions imposed under other
Company policies and applicable laws.
9. Adjustments to Option Shares. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or other
similar corporate transaction or event affecting the Shares would be reasonably
likely to result in the diminution or enlargement of any of the benefits or
potential benefits intended to be made available under the Option (including,
without limitation, the benefits or potential benefits of provisions relating to
the term, vesting or exercisability of the Option), the Committee shall, in such
manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (a) the number and type of shares (or other securities or other
property) subject to the Option and (b) the exercise price with respect to the
Option; provided, however, that the number of shares covered by the
8

--------------------------------------------------------------------------------





Option shall always be a whole number. Without limiting the foregoing, if any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation or merger of the Company with another entity, or the sale of
all or substantially all of the Company’s assets to another entity, shall be
effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, the Participant shall have the right to purchase
and receive upon the basis and upon the terms and conditions specified in this
Award certificate and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
Option, with appropriate adjustments to prevent diminution or enlargement of
benefits or potential benefits intended to be made available under the Option,
such shares of stock, other securities, cash or other assets as would have been
issued or delivered to the Participant if the Participant had exercised the
Option and had received such shares of Common Stock prior to such
reorganization, reclassification, consolidation, merger or sale.
The Company shall not effect any such reorganization, consolidation, merger or
sale unless prior to the consummation thereof the successor entity (if other
than the Company) resulting from such reorganization, consolidation or merger or
the entity purchasing such assets shall assume by written instrument the
obligation to deliver to the Participant such shares of stock, securities, cash
or other assets as, in accordance with the foregoing provisions, the Participant
may be entitled to purchase or receive.
10. Certain Terminations on or After Change in Control. Notwithstanding the
other vesting provisions set forth herein, but subject to the other terms and
conditions set forth herein, the Option shall become fully vested and
exercisable if, on or within two years after the effective date of a Change in
Control, the Participant ceases to be an employee of the Company or any
Affiliate as a result of a termination of employment (i) by the Participant for
Good Reason, (ii) by the Company or any Affiliate without Cause, (iii) at a time
when Participant is eligible for Retirement, (iv) due to Participant’s
Disability, or (v) in the circumstances described in Section 2(c); provided that
in the case of a termination for Good Reason, the Option shall vest if the
Participant gives written notice of the circumstances constituting Good Reason
within two years after the effective date of the Change in Control, if the
Company fails to cure the circumstances constituting Good Reason within 60 days
of the receipt of such notice and the Participant resigns within 30 days after
the end of the cure period, all as provided in Section 10(d). For purposes of
this Award certificate:
(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, as determined by the
Committee.
(b) “Cause” shall mean Participant’s (a) material failure to follow the
Company’s reasonable direction or to perform any duties reasonably required on
material matters, (b) material violation of, or failure to act upon or report
known or suspected violations of, the Company’s Code of Conduct, as may be
amended from time to time, (c) conviction of any felony, (d) commission of any
criminal, fraudulent, or dishonest act in connection with Participant’s
employment, (e) breach of any of the Restrictive Covenants in Section 4 of this
Award certificate or a material breach of any employment agreement between
Participant and the Company or any Affiliate, if any, or (f) conduct that is
materially detrimental to the Company’s interests. The Company will, within 120
days of discovery of the conduct, give Participant written notice specifying the
conduct constituting Cause in reasonable detail and Participant will
9

--------------------------------------------------------------------------------





have 60 days to remedy such conduct, if such conduct is reasonably capable of
being remedied. In any instance where the Company may have grounds for Cause,
failure by the Company to provide written notice of the grounds for Cause within
120 days of discovery shall be a waiver of its right to assert the subject
conduct as a basis for termination for Cause.


(c) “Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company; provided, however, that
such a sale, merger or other event must also constitute either (i) a “change in
the ownership” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (ii) a “change in the effective control” of the Company
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) (replacing
“30 percent” with “50 percent” as used in such regulation), or (iii) a change
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).
(d) “Good Reason” shall mean the occurrence of any of the following without
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change in Control:
(i) any reduction in Participant’s base salary or target bonus expressed as a
percentage of the Participant’s base salary, other than a reduction that is
pursuant to a general reduction affecting a group of employees;
(ii) a change in the principal location at which the Participant is required to
perform his or her duties, if the new location is 50 miles or more further from
the Participant’s principal residence than the original location; or
(iii) a material diminution in Participant’s duties, responsibilities or
authority; or
(iv) a change in Participant’s reporting relationship.
Participant will, within 120 days of discovery of such circumstances, give the
Company written notice specifying the circumstances constituting Good Reason in
reasonable detail and, upon receipt of such notice, the Company shall have 60
days to cure the circumstances constituting Good Reason. Failure by Participant
to provide written notice of the grounds for Good Reason within 120 days of
discovery, or failure by the Participant to resign within 30 days after the end
of the Company’s 60 day cure period, shall be a waiver of Participant’s right to
assert the subject circumstance as a basis for termination for Good Reason.
(e) Possible Acceleration of Vesting; Payment in Satisfaction of Option. If the
Option is terminated pursuant to a Change in Control and is not assumed by a
party to the Change in Control (and no such party issues a new award in
substitution for the Award, as determined by the Committee), the Committee may
provide for immediate vesting of the Option, and the issuance of shares of
Common Stock, securities of a party to the Change in Control, or cash, or any
combination thereof, in full satisfaction of the Option.
11. Miscellaneous.
(a) No Trust. Neither the Plan nor the Option shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and Participant or any other Person. To the extent that any Person
acquires a right to receive
10

--------------------------------------------------------------------------------





payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured creditor of the Company or
any Affiliate.
(b) Record of Award. An original record of this Award certificate and all the
terms hereof, executed by the Company, is held on file by the Company. To the
extent there is any conflict between the terms contained in this Award
certificate and the terms contained in the original held by the Company, the
terms of the original held by the Company shall control.
(c) Survival. The Restrictive Covenants in Section 4 and the provisions
regarding the forfeiture of Options and recoupment of shares of Common Stock
shall survive termination of the Option.
(d) Choice of Law, Injunctive Relief, Attorney’s Fees and Jury Trial.
Participant consents to the law of Minnesota exclusively being applied to any
matter arising out of or relating to this Award certificate, without regard to
its conflict of law principles, and exclusively to personal and subject matter
jurisdiction in the state and federal courts of Minnesota for any dispute
relating to this Award certificate or Participant’s relationship with the
Company. In the event of a breach or a threatened breach of this Award by
Participant, Participant acknowledges that the Company will face irreparable
injury which may be difficult to calculate in dollar terms and that the Company
shall be entitled, in addition to remedies otherwise available at law or in
equity, to temporary restraining orders and preliminary injunctions and final
injunctions without the posting of a bond enjoining such breach or threatened
breach. Should the Company successfully enforce any portion of this Award
certificate before a trier of fact or in an arbitration proceeding, the Company
shall be entitled to all of its reasonable attorney’s fees and costs incurred as
a result of enforcing this Award certificate against Participant. Participant
waives all rights or entitlement to a jury trial for any matter arising out of
or relating to this Award certificate.
(e) Code Section 409A. It is intended that this Award and any amounts payable
under this Award shall either be exempt from or comply with Code Section 409A
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Participant to payment of any additional tax,
penalty or interest imposed under Code Section 409A. The provisions of this
Award certificate shall be construed and interpreted to avoid the imputation of
any such additional tax, penalty or interest under Code Section 409A yet
preserve (to the nearest extent reasonably possible) the intended benefit
payable to Participant. To the extent that the time or form of payment of any
benefit pursuant to this Award would violate the terms of Section 409A, the
Committee may revise the time or form of payment to conform to Section 409A.
Notwithstanding the foregoing, in no event shall the Company, any Affiliate, the
members of the Committee, or any other person have any liability for any
additional tax, penalty or interest imposed on Participant by reason of Section
409A or otherwise.
(f) No Waiver. No waiver of any breach of any provision of this Award
certificate by the Company shall be effective unless it is in writing, and no
waiver shall be construed to be a waiver of any succeeding breach or as a
modification of such provision. The provisions of this Award certificate shall
be severable, and if any provision of this Award certificate is found by any
court or arbitrator to be unenforceable, in whole or in part, the remainder of
this Award certificate shall nevertheless be enforceable and binding on the
parties. Participant also agrees that a court or arbitrator may modify any
invalid, overbroad or unenforceable term of this Award certificate so that such
term, as modified, is valid and enforceable under applicable law, and that a
court or arbitrator is authorized to extend the length of the Restrictive
Covenants in Section 4
11

--------------------------------------------------------------------------------





of this Award certificate for any period of time in which Participant is in
breach of the Restrictive Covenants or as necessary to protect the legitimate
business interests of Company. Further, Participant affirmatively states that
Participant has not, will not, and cannot rely on any representations not
expressly made herein. The terms of this Award certificate shall not be amended
by Participant or Company except by the express written consent of the Company
and Participant.
(g) Consideration Period; Right to Consult with Counsel. By the Participant’s
acceptance below, the Participant acknowledges and agrees that the Company
provided the Participant with at least ten (10) business days to review and
consider this Award certificate and that voluntarily accepting this Award
certificate before the expiration of ten (10) business days shall serve as a
waiver of the ten (10) day review period. The Participant has the right and is
advised to consult with counsel of his/ her choice before signing this document.
(h) Assignability and Change of Position. The rights and/or obligations herein
may be assigned by the Company without Participant’s consent and shall bind and
inure to the benefit of the Company’s successors, assigns, and representatives.
If the Company makes any assignment of the rights and/or obligations herein,
Participant agrees that this Award certificate shall remain binding upon
Participant in any event.
Offer Date: #GrantDate#
By signature1.jpg [signature1.jpg], on behalf of UnitedHealth Group Incorporated
Acceptance Date: #AcceptanceDate#
Signed Electronically/Signed Manually: #Signature#
12